 Case 1:20-cv-00647-RJJ-RSK ECF No. 13, PageID.80 Filed 03/19/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

CHRISTOPHER PAYTON MAY-SHAW,

                                                    Case No. 1:20-cv-647
                      Plaintiff,
                                                    Honorable Robert J. Jonker
v.

CITY OF GRAND RAPIDS et al.,

                      Defendants.
____________________________/

                                            ORDER

              This is a civil rights action brought by a federal prisoner. This matter is presently

before the Court on Plaintiff’s motion to seal pleadings and exhibits (ECF No. 2) and Plaintiff's

motion to “unseal” documents previously filed (ECF No. 12). When Plaintiff filed his complaint,

he filed a motion to seal, as confidential, documents filed in this action. Pending a decision on

that motion, the Clerk has sealed the documents filed. Plaintiff has recently reversed course and

now asks that all documents filed previously be “unsealed” and that documents filed going forward

not be sealed. As there does not appear to be any reason to seal the documents,

              IT IS ORDERED that Plaintiff’s motion to seal pleadings and exhibits

(ECF No. 2) is DENIED, and Plaintiff’s motion to “unseal” documents previously filed

(ECF No. 12) is GRANTED.



Dated:    March 19, 2021                            /s/ Ray Kent
                                                    Ray Kent
                                                    United States Magistrate Judge
